UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-1005



IRENE F. HAIRSTON; PEGGY M. H. ROBINS; DELORIS A. MCKNIGHT,


                Plaintiffs - Appellants,

          v.


WILLIAM WALKER, Esquire; BRENT STEVENS, Esquire; CRAIG, BRAWLEY,
LUPFERT & WALKER, STEVENS, L.L.P.,


                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:06-cv-00102-NCT-WWD)


Submitted:   May 29, 2008                     Decided:   June 4, 2008


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Irene F. Hairston, Peggy M. H. Robins, Deloris A. McKnight, Baton
Rouge, Louisiana, for Appellants.    William Watts Walker, CRAIG,
BRAWLEY, LUPFERT & WALKER, Winston-Salem, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Irene F. Hairston, Peggy M. H. Robins, and Deloris A.

McKnight appeal from the district court’s order dismissing their

civil complaint and denying their motion for reconsideration, Fed.

R. Civ. P. 60(b).      We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   Hairston v. Walker, No. 1:06-cv-00102-NCT-WWD

(M.D.N.C. July 19 & Oct. 29, 2007).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                            AFFIRMED




                               - 2 -